Citation Nr: 1025624	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-25 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 
percent for major depression with psychotic features and 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability rating greater than 20 
percent for thoracolumbar spine strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from June 1997 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  


FINDINGS OF FACT

1.  During the course of the appeal, the Veteran's major 
depression with psychotic features and PTSD has been manifested 
by no more than some occupational and social impairment with 
reduced reliability and productivity due to symptoms including 
depressed mood, anxious affect, sleep disturbance, decreased 
interest in activities, decreased energy and concentration, 
frequent headaches, and eating disorder behaviors.

2.  Prior to August 13, 2009, the Veteran's thoracolumbar spine 
strain was manifested by 45 degrees of flexion with no additional 
limitation of motion followed by repetitive use.  Intervertebral 
disc syndrome was not shown.  

3.  Beginning August 13, 2009 the Veteran's thoracolumbar spine 
strain has been manifested by 15 degrees of flexion with no 
additional limitation of motion followed by repetitive use.  
Intervertebral disc syndrome is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating disability 
greater than 30 percent for major depression with psychotic 
features and PTSD have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 
9411-9434 (2009).

2.  The criteria for an initial disability rating greater than 20 
percent, prior to August 13, 2009, for service-connected 
thoracolumbar spine strain, have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1 -4.7,  4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5237 (2009).

3.  Beginning August 13, 2009 the criteria for a 40 percent 
disability rating and no higher for thoracolumbar spine strain 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1 -4.7,  4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that her 
service-connected major depression with psychotic features and 
PTSD and thoracolumbar spine strain are more disabling than 
currently evaluated.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two evaluations 
will be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

"Staged ratings" or separate ratings for separate periods of 
time may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).   

	1.  Major Depression with psychotic features and PTSD

The Veteran's service treatment records show that she sought 
treatment in service for psychiatric problems as early as 2001.  
She submitted a claim for service connection for major depression 
and PTSD in August 2007, while still in the military and was 
afforded a VA psychiatric examination in December 2007.  This 
examination report shows a diagnosis of major depression with 
psychotic features and PTSD.  By rating decision dated in January 
2008, the RO granted service connection and assigned a 30 percent 
disability rating for major depression with psychotic features 
and PTSD, effective August 21, 2007, the day after the Veteran's 
discharge from military service.  The Veteran disagreed with the 
initial disability rating assigned and, thereafter, timely 
perfected an appeal.  She was afforded a second VA psychiatric 
examination in May 2009.  

Major depression and PTSD are rated under 38 C.F.R. § 4.130, DC 
9434 (major depression) and DC 9411 (PTSD).  Under these codes, a 
30 percent disability rating is assigned when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and conversation 
normal), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships. Id.

A 70 percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and the inability to establish and 
maintain effective relationships. Id.

A 100 percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name. Id.

The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 51 to 60 is defined as indicating moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A score of 71 to 80 indicates that, if symptoms 
are present at all, they are transient and expectable reactions 
to psychosocial stressors with no more than slight impairment in 
social and occupational functioning.  See Carpenter v. Brown, 8 
Vet. App. 240, 242- 244 (1995).

Evidence relevant to the level of severity of the Veteran's 
psychiatric disorder includes VA examination reports dated in 
December 2007 and May 2009.  The December 2007 examination 
included a Social and Industrial Survey and psychiatric 
examination, during which both examiners reviewed the claims file 
and noted the Veteran's in-service history.  The Veteran reported 
that she was raped while stationed in Korea by a fellow Army 
officer.  Following this incident she began experiencing symptoms 
of depression and PTSD.  The Veteran indicated that she began 
experiencing post-partum depression after the birth of her son in 
2004 and daughter in 2007.  During service she was treated with 
antidepressants, Zoloft and Welbutrin, but these medications were 
discontinued after she became pregnant with her second child.  
She indicated that she was currently taking Cymbalta which she 
felt to be beneficial.  The Veteran reported past and present 
symptoms of sleep disturbance, decreased interest in activities, 
depressed mood, decreased energy and concentration, frequent 
headaches, and eating disorder behaviors.  

During the interview for the Social and Industrial Survey, the 
Veteran had an anxious affect and poor eye contact.  She was 
casually attired and well groomed.  She was difficult to engage 
initially but, as the interview progressed, she was more relaxed 
and forthcoming.  

The Veteran reported a good childhood.  She had a good 
relationship with her parents and younger sister.  She was good 
student and graduated from college with a degree in Social 
Science prior to entering the military.  She married her husband 
during military service.  Since her recent discharge from service 
the Veteran remained unemployed and was staying at home caring 
for her three year old son and 6 month old daughter.  The Veteran 
reported symptoms of depression having impacted her ability to be 
able to maintain steady employment.  The indicated that, although 
supportive of each other, the relationship with her husband had 
become strained due to lack of intimacy and communication.  She 
indicated that the overwhelming demands of parenthood and 
symptoms of depression contributed to the problems she was having 
with her husband.  She indicated that she had very few friends 
and preferred to isolate and withdraw.  The Veteran denied 
psychiatric hospitalization.

On mental status examination during the psychiatric examination, 
the Veteran's eye contact was fair and speech was spontaneous at 
a normal rate and rhythm.  Psychomotor activity was normal.  Her 
mood was moderately depressed with affect appropriate to her 
mood.  There were several times throughout the interview where 
she became tearful.  Intelligence appeared to be at least average 
and judgment and insight were good.  Thoughts were coherent, 
logical, and goal directed.  There was no flight of ideas or 
looseness of associations and there were no current auditory or 
visual hallucinations.  She did describe one time in the past 
where she had an auditory hallucination of a voice which sounded 
like a little kid asking for help.  She also reported that at 
times she did have a perception of seeing something moving and 
she would turn and look.  This scared her sometimes.  She had 
paranoid thoughts once per month when she thinks that someone is 
in her house.  The Veteran denied any recent suicidal plans but 
reported occasional thoughts.  She was not homicidal.  The 
examiner continued the Veteran's diagnosis of major depression 
with psychotic features and PTSD.  No GAF score was assigned. 

Upon VA psychiatric examination in May 2009, the examiner 
reviewed the claims file and noted the Veteran's previous 
psychosocial history.  The examiner indicated that, with 
medication, the Veteran's psychotic symptoms had been managed.  
The Veteran had been engaged in individual therapy since 
September 2007.  A May 2009 individual therapy note indicated 
that the Veteran was "fairly stable on current medication 
regimen, and when attending therapy at least two times per week.  
When she gets too busy and misses appointments, symptoms of 
depression and anxiety increase."  Review of notes from the past 
few months indicated that the Veteran was not reporting suicidal 
ideation.  A review further indicated that the Veteran appeared 
to have benefitted from Acceptance and Commitment Therapy as 
evidenced by a February 2009 note stating "Veteran has had her 
struggles, however, recognizes overall improvement has been 
significant."  A December 2008 treatment note indicated that the 
Veteran was with her 18-month-old daughter, and reported 
"feeling better all the time, she is now going to school with a 
major in accounting.  Her self-esteem has improved as has her 
confidence."  In the impression section the treating physician 
wrote "MDD (major depressive disorder) recurrent, in partial 
remission" and went on to say "stable on current meds, which 
she will continue unchanged."  

On current examination, the Veteran indicated that there were no 
significant changes in her social history since her last 
evaluation.  The Veteran reported that she returned to college in 
September 2008 with the goal of receiving her degree in 
accounting.  She reported that she completed nine credits the 
previous semester and was currently completing 12 credits that 
semester, passing all classes.  The Veteran reported that 
returning to school had been stressful but had increased her 
self-esteem as well as helping her feel as though she was moving 
toward her goal of becoming an accountant.  Previously, in the 
spring of 2008 the Veteran attempted to volunteer at a nonprofit 
agency but was unable to complete the task required due to 
stress.  

On mental status examination, the examiner noted that the Veteran 
was well-dressed and neatly groomed.  Eye contact was good.  
Speech, language, and motor abilities were within normal limits.  
The Veteran was cooperative throughout the interview.  Thought 
processes were logical and sequential, and there was no evidence 
of psychotic thought content in the interview.  Mood was 
described as depressed with consistent depressed and anxious 
affect.  During the interview, the Veteran was oriented to 
person, place, time, and situation.  Attention and concentration 
appeared to be within normal limits.  Memory for events appeared 
generally consistent, though there were some discrepancies 
between the Veteran's report of current symptoms and notes placed 
in her records by her mental health care providers.  

Upon clinical/diagnostic interview, the Veteran reported that her 
symptoms had increased.  More specifically, she indicated that in 
addition to depression she has also noted increased psychotic 
features.  When asked about these psychotic symptoms, the Veteran 
stated that she often sees flashes of lights and hears things 
that are not there.  She stated that she considers the voice in 
her head her "alter ego."  The Veteran also reported 
difficulties with memory, concentration, and suicidal ideation.  
She reported she was not currently having suicidal ideation and 
had no current plans to harm herself.  She reported her last 
suicidal thoughts were approximately one month earlier.  The 
Veteran indicated that she noticed that these symptoms increase 
when she is under significant stress.  When asked to identify 
what contributes to increased symptoms, she stated that not 
working has made her feel unproductive.  She did report that 
returning to school had helped with these feelings.  When asked 
about her claim for unemployability and asked to identify why she 
believed she was unemployable the Veteran indicated that she 
could not "handle too much stress."  She went on to report that 
continued to have to attend counseling and had difficulties with 
concentration.  

Upon psychometric testing, specifically the "Personality 
Assessment Inventory" the examiner noted that the Veteran 
exhibited a broad range of clinical features including anxiety, 
depression, somatic complaints, and borderline personality 
traits.  The configuration of clinical scales suggested that the 
Veteran had significant thinking and concentration problems 
accompanied by marked concerns with her physical functioning.  
These somatic complaints may be highly unusual and, in some 
circumstances, involve somatic delusions.  Her reported 
combination of physical limitations and social discomfort likely 
limit the extent of her social interactions.  Her few close 
relationships likely revolve around her somatic preoccupation.  
Her responses further suggest that she may have some unusual 
perceptual or sensory events as well as unusual ideas that may 
include delusional beliefs.   According to the examiner, it was 
possible that the Veteran's thought processes were marked by 
confusion, distractibility, and difficulties concentrating.  She 
likely believed her health problems were too complex and 
difficult to treat successfully.  Her pattern of responses was 
consistent with conversion and somatization disorders and it was 
likely that her social interactions and conversations tended to 
focus on her health problems.  According to the examiner, the 
Veteran's self-image may be largely influenced by her belief that 
she is handicapped by her poor health.

The Veteran's responses suggested that she had experienced a 
disturbing traumatic event in the past and that this event 
continues to cause distress and episodes of anxiety.  Her reports 
were also consistent with depression.  Finally, the Veteran 
described a number of problematic personality traits.  She was 
likely to be quite emotionally labile, manifesting fairly rapid 
and extreme mood swings, and in particular, probably experienced 
episodes of poorly controlled anger.  The Veteran appeared 
uncertain about major life issues and had little sense of 
direction or purpose in her life.

In conclusion, the May 2009 VA examiner opined that while it 
appeared that the Veteran has some increased symptoms associated 
with psychosis, it appears that in the last year her 
psychological functioning had improved.  Records suggested that 
she benefited from therapy and psychopharmacology.  It was the 
examiner's opinion that the Veteran's psychological status was 
generally unchanged since her last evaluation.  With regard to 
the Veteran's ability to work successfully and her request for 
unemployability, the examiner noted that the Veteran's depression 
and anxiety contribute to decreased work efficiency and ability 
to perform occupational tasks during periods of significant 
stress.  However, the examiner noted that the Veteran 
demonstrates the ability to plan, problem-solve, and complete 
tasks which are skills that are necessary for successful 
employment.  This was demonstrated by her ability to attend 
college full-time with passing grades.  As such, the examiner 
would not classify the Veteran as unemployable.  The examiner 
continued the diagnosis of major depressive disorder with 
psychotic features (in remission) and assigned a GAF score of 62.

Also of record are VA outpatient treatment notes dated from 
September 2007 through April 2009 which show treatment for the 
Veteran's psychiatric problems.

In the Veteran's August 2008 substantive appeal, she contended 
that her psychiatric disorder had increased in severity since her 
last evaluation.  Specifically, she reported current suicidal 
ideation, more prescribed medications for her psychiatric 
disorder, and that she had recently dropped out of an MBA 
(Masters in Business Administration) program.  The Board notes 
that the May 2009 VA examination was performed after this 
statement was received.  

Considering such evidence in light of the criteria noted above, 
the Board finds the Veteran's PTSD does not meet the criteria for 
at least the next higher, 50 percent, evaluation.  As noted 
above, a 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
certain symptoms; however, the Board finds that those delineated 
symptoms are not characteristics of the Veteran's disability.  In 
this respect, the Veteran has not been found to have such 
symptoms as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; or 
difficulty in understanding complex commands.  The Veteran has 
also not been shown to have any significant impairment of short-
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; or difficulty in establishing and 
maintaining effective work and social relationships.  

Further the assignment of a GAF score of 62 during the May 2009 
VA examination is consistent with the reports that the Veteran 
has some mild symptoms, but is generally functioning fairly well, 
with some meaningful interpersonal relationships.  The examiner 
specifically considered the Veteran's psychotic symptomatology 
but characterized her condition as in remission.  The Veteran has 
maintained a lasting marriage with her husband and has also 
maintained significant relationships with her children, sister, 
parents, and several other family members.  As for industrial 
impairment, the Veteran is attending school full-time in addition 
to caring for her two small children.  

While the Veteran has experienced depressed mood, sleep 
disturbance, and irritability, such disturbances are more 
characteristic of the criteria for the 30 percent rating.  As the 
criteria for the next higher, 50 percent rating are not met, it 
logically follows that the criteria for any higher evaluation 
likewise are not met.

The Board also finds that no higher evaluation can be assigned 
pursuant to any other potentially applicable diagnostic code.  
Because there are specific diagnostic codes to evaluate major 
depression and PTSD, consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 38 
C.F.R. § 4.20 (permitting evaluation, by analogy, where the 
rating schedule does not provide a specific diagnostic code to 
rate the disability).  See Butts v. Brown, 5 Vet. App. 532 
(1993).

In deciding the Veteran's claim, the Board does not find evidence 
that the Veteran's disability evaluation should be increased for 
any separate period based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 119.  The evidence of record 
supports the conclusion that she is not entitled to an evaluation 
greater than 30 percent during any time within the appeal period.



2.	Thoracolumbar Spine Strain

The Veteran's service treatment records show that she sought 
treatment in service for low back pain as early as 1999.  She 
submitted a claim for service connection for a low back disorder 
in August 2007, while still in the military and was afforded a VA 
examination in December 2007.  This examination report shows a 
diagnosis of thoracolumbar spine strain.  By rating decision 
dated in January 2008 the RO granted service connection for 
thoracolumbar spine strain, assigning a 20 percent disability 
rating effective August 21, 2007, the day after the Veteran's 
discharge from military service.  The Veteran disagreed with the 
initial disability rating assigned and, thereafter, timely 
perfected an appeal.  She was afforded a second VA examination in 
August 2009.  

The Veteran's thoracolumbar spine strain is currently rated under 
38 C.F.R. § 4.71a, DC 5237, the diagnostic code for lumbar or 
cervical strain.

The General Rating Formula for Diseases and Injuries of the Spine 
for Diagnostic Codes 5235 to 5243 provides for the rating of 
disabilities of the spine.  Under the General Rating Formula, 100 
percent evaluation is appropriate for unfavorable ankylosis of 
the entire spine; a 50 percent evaluation is appropriate for 
unfavorable ankylosis of the entire thoracolumbar spine; a 40 
percent evaluation is appropriate for favorable ankylosis of the 
entire cervical spine; or, forward flexion of the thoracolumbar 
spine of 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 30 percent evaluation is 
appropriate for forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical spine.  A 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent evaluation is appropriate where there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237.

Disorders of the spine may also be rated under DC 5243, 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
Under this code a 10 percent disability evaluation is warranted 
for incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months; a 20 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  38 C.F.R. § 4.71a, 
DC 5235-43, Note (2).    

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, any 
additional functional loss the veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, swelling, 
and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Evidence relevant to the current level of severity of the 
Veteran's thoracolumbar spine strain includes VA examination 
reports dated in December 2007 and August 2009.  During the 
December 2007 VA examination, the examiner noted that the claims 
filed had been reviewed.  Range of motion testing revealed the 
following:  flexion to 45 degrees with pain on active and passive 
motion at 45 degrees; extension to 30 degrees; right lateral 
flexion to 30 degrees with pain on active and passive motion; 
left lateral flexion to 30 degrees; right lateral rotation to 30 
degrees with pain on active and passive motion at 30 degrees; and 
left lateral rotation to 30 degrees with pain on active and 
passive motion at 30 degrees.  There was no additional loss of 
motion on repetitive use regarding any of these movements.  X-ray 
examination revealed minimal degenerative changes.  

Upon review of the Veteran's claims file during the August 2009 
VA examination the examiner indicated that most of the Veteran's 
more recent medical records were mental health related.  A 
November 2008 note indicated that the Veteran had been in and out 
of physical therapy with good results and was not taking any pain 
medication.     

During the August 2009 VA examination, the Veteran stated that 
her upper and lower back pain were about the same or perhaps a 
bit better since her last evaluation.  She was not employed and 
indicated that not being in a stressful job helped.  She reported 
that she was a full-time student studying accounting and had one 
year of school left.  She complained of pain in her upper and 
lower back that was a constant dull ache and mild in severity.  
The pain will radiate up into the neck, which gives her headaches 
and sometimes down into her buttocks from the low back.  There 
had been no incapacitating episodes of back pain in the past 12 
months.  Treatment included over-the-counter pain relievers, 
massage therapy at least once per month, and physical therapy 
exercises.  She got temporary relief from these measures.  She 
had associated symptoms of stiffness, muscle spasms, weakness in 
her back, decreased motion in her back, and occasional right leg 
tingling down her toes.  There was no weakness in the lower 
extremities.  Flare-ups of her back pain occurred every other day 
during the school year and approximately every third day during 
the summer while she was out of school.  They lasted several 
hours.  Flare-ups were precipitated by moving "wrong," carrying 
her two year old or a backpack/diaper bag on her back.  During 
flare-ups she had difficulty standing or sitting for very long, 
she had to move around a lot.  She postponed chores and her 
schoolwork during the hours of increased pain.  She did not use 
an assistive device for walking and did not use a back brace.  
She stated that she could walk 10 to 15 minutes or one to one and 
a half miles before resting due to her back.  She denied any 
recent injuries, hospitalizations, or surgeries.  With regard to 
daily function the Veteran indicated that she had learned to 
adapt due to her back disorder.  She takes a lot of breaks with 
activities.  She avoids things that will make it flare such as 
lifting heavy objects greater than 20 pounds or repetitive 
bending.  

Upon physical examination, the Veteran was tender over her right 
sacroiliac joint.  There was no lumbar spine or thoracic 
tenderness.  Range of motion testing revealed the following:  
flexion, pain begins at 15 degrees and with encouragement she 
pushes to 55 degrees before stopping due to pain; extension to 25 
degrees with no pain; left lateral rotation to 45 degrees; right 
lateral rotation to 45 degrees with no pain; right lateral bend 
to 40 degrees, and left lateral bend to 35 degrees, both with 
pain.  With repetitive movement, there was no change in pain or 
range of motion.  X-ray examination revealed minimal degenerative 
changes of the lumbar spine.  

The impression was thoracolumbar spine strain.  The examiner 
discussed the Veteran's claim of unemployability and the Veteran 
stated that her unemployability was due to her mental health and 
not her back disorder.  Based on the interview and examination 
the examiner opined that the Veteran was not unemployable due to 
her back disorder.  

Also of record are VA outpatient treatment notes dated from 
September 2007 through April 2009 and private massage therapy 
records dated from August 2007 to August 2008 which show 
treatment for the Veteran's back pain.

Given the above, the Board finds that an evaluation of 40 percent 
is warranted from August 13, 2009, the date of the most recent VA 
examination.  The August 2009 examination shows that the 
Veteran's range of motion was limited by pain when the Veteran 
reached 15 degrees of extension which warrants an evaluation of 
40 percent under DC 5237.

As for the potential for a disability rating greater than 20 
percent prior to August 13, 2009, the Board finds that a higher 
rating is not warranted for this time period.  During the 
December 2007 VA examination the Veteran had 45 degrees of 
flexion with pain at 45 degrees.  As above, the next higher 
rating requires a loss of flexion of the thoracolumbar spine to 
30 degrees or less.  As such, prior to August 13, 2009 the 
Veteran did not meet the criteria for a disability rating greater 
than 20 percent under DC 5237.  Even considering the loss of 
motion due to pain, the Veteran still had more than 30 degrees of 
flexion.  DeLuca.  

As for the potential for an even higher disability rating 
beginning August 13, 2009, the Board finds that a disability 
rating greater than 40 percent is not warranted for the Veteran's 
thoracolumbar spine strain under the schedular criteria.  The 
Veteran's range of motion does not meet the criteria for a 50 
percent rating under DC 5237 as there is no evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  Even 
considering the loss of motion due to pain, the Veteran still has 
range of motion of the spine; ankylosis is not shown.  DeLuca.  

As for an increased rating based on incapacitating episodes due 
to intervertebral disc syndrome, there is no evidence that the 
Veteran has been diagnosed with that condition or that she has 
experienced any incapacitating episodes relating to 
intervertebral disc syndrome during the past 12 months.  Thus, a 
disability rating greater than 40 percent under either DC 5237 or 
DC 5243 is not warranted.  Furthermore, there are no other 
alternative diagnostic codes under 38 C.F.R. § 4.71a that could 
apply to the Veteran's back disorder.   


The Board also finds that the Veteran is not entitled to a 
separate disability rating for any associated neurological 
impairment resulting from her service-connected thoracolumbar 
spine strain.  Specifically, neurological examination in August 
2009 revealed no abnormalities.    

Finally, the Board finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable diagnostic 
code.  Because there are specific diagnostic codes to evaluate 
injuries to the spine, consideration of other diagnostic codes 
for evaluating the disability is not appropriate.  See 38 C.F.R. 
§ 4.20.  Accordingly, the Board finds that the ratings assigned 
are the appropriate evaluation in this case and that the degree 
of impairment resulting from the thoracolumbar spine strain in 
this case does not more nearly approximate the next higher 
rating.  

Extraschedular Consideration

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), it appears 
that the Veteran was unemployed from her separation from service 
in August 2007 until the fall of 2008 when she began taking 
classes and working towards an accounting degree.  As such, the 
Board must adjudicate the issue of whether referral for 
extraschedular ratings is warranted.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  

While the Veteran was unemployed for approximately one year after 
her discharge from service she was caring for her two young 
children at the time.  Furthermore, she is currently attending 
college while continuing to raise her two young children.  Also, 
both the May 2009 VA psychiatric examiner and the August 2009 VA 
orthopedic examiner opined that the Veteran was not unemployable 
due to her service-connected disabilities.    

The discussion above reflects that the symptoms of the Veteran's 
back disability, specifically orthopedic manifestations, are 
contemplated by the applicable rating criteria.  Further, the 
record does not establish that the rating criteria are inadequate 
for rating the Veteran's service-connected psychiatric disorder.  
Her disability is manifested by impairment in social and 
occupational functioning.  The rating criteria contemplate these 
impairments; hence, referral for consideration of an 
extraschedular rating is not warranted.  Thus, consideration of 
whether the Veteran's disability picture exhibits other related 
factors such as those provided by the regulations as "governing 
norms" is not required and referral for an extraschedular rating 
is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Total disability rating based on individual unemployability 
(TDIU).

TDIU is an element of all appeals of an increased initial rating.  
Rice v. Shinseki, 22 Vet. App. 447 (2009). T DIU is granted where 
a Veteran's service-connected disabilities are rated less than 
total, but they prevent her from obtaining or maintaining all 
gainful employment for which her education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16.

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the veteran is 
entitled to a total rating for compensation purposes based on 
individual unemployability (TDIU).  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).

In this case the RO denied a claim for TDIU in September 2009.  
The record also includes medical opinions that the Veteran is not 
unemployable because of the service-connected psychiatric or back 
disability.  Thus, referral for a TDIU rating is therefore not 
warranted. 

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The record reflects that the appellant was provided a meaningful 
opportunity to participate effectively in the processing of her 
claim such that the notice error did not affect the essential 
fairness of the adjudication now on appeal.  The appellant was 
notified that her claim was awarded with and effective dates and 
initial ratings were assigned.  She was provided notice how to 
appeal that decision, and she did so.  Substantially compliant 
notice was sent in August 2007, May 2008, and June 2009 letters 
and the claim was readjudicated in a May 2008 statement of the 
case and June 2009 and October 2009 supplemental statements of 
the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record 
shows that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of the 
claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board although she 
declined to do so.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

An initial disability rating greater than 30 percent for major 
depression with psychotic features and PTSD is denied.

An initial disability rating greater than 20 percent prior to 
August 13, 2009 for thoracolumbar spine strain is denied.  

Beginning August 13, 2009 a 40 percent disability rating for 
thoracolumbar spine strain is warranted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


